Order entered October 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01156-CV

          IN RE LIFE PARTNERS, INC., LIFE PARTNERS HOLDINGS, INC.,
                 BRIAN D. PARDO, AND R. SCOTT PEDEN, Relators

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-10639

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We also DENY the real parties in interest’s request for sanctions under rule of

appellate procedure 52.11. We ORDER relators to bear the costs of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE